NOONAN, Circuit Judge,
dissenting:
In 1902, the United States initiated the appropriation of the water rights here in dispute by the enactment of the Reclamation Act. See Nevada v. United States, 463 U.S. 110, 115-117, 103 S.Ct. 2906, 77 L.Ed.2d 509 (1983). In so doing, the United States acted as trustee on behalf of the later individual owners of land within the Reclamation Project. Id. at 126, 103 S.Ct. 2906. These water rights were consequently not subject to forfeiture and can now be transferred as the State Engineer and the district court ruled. In reaching the result it does, the majority silently but effectively departs from what the Supreme Court of the United States has already determined.
*949There cannot be any argument that when the United States began the New-lands Reclamation Project in 1902, it initiated the appropriation of the relevant water rights. Nothing prior to the enactment of the 1902 statute initiated the appropriation. Anything after 1902 merely carried out what had begun in 1902. This year was accordingly the priority date for ownership of the water rights, and the Reclamation Act was the first step in establishing beneficial ownership of the water for the individual landowners. Their rights relate back “to the time when the first step was taken to secure [them].” Ophir Mining Co. v. Carpenter, 4 Nev. 534, 543-44 (1868). The water rights are not forfeitable “where the appropriations of the right have been initiated in accordance with law prior to March 22, 1913.” ’ Nev.Rev. Stat. § 533.085.
Why is it that the majority does not reach this conclusion? First, because it misinterprets Alpine III. That case was about vesting; this court reversed the State Engineer’s erroneous determination that water rights had vested in 1902. Alpine III, 965 F.2d 731, 738 (9th Cir.1992). When it was brought to the court’s attention that the court had said nothing about the initiation of appropriation of rights (an issue not before it), the court amended its disposition to remand the question of initiation. Alpine III, as amended, 983 F.2d 1487, 1496 (9th Cir.1992).
The majority engages in the speculation that the purpose of the Nevada anti-forfeiture statute was to exempt “investment-backed expectations.” Nothing in the language of the statute evinces this purpose. Where initiation of appropriation is begun there is no investment. There is merely an assertion of title. As the anti-forfeiture statute protects both vested rights and the first tentative step to vesting, there is no reason to attribute to the statute a purpose to protect investment.
The majority admits that in 1902 “the United States initiated the water rights for the entire Newlands Project.” The majority’s second error is implicitly to suppose that the Nevada legislature used “initiation of appropriation” to mean something different from the first step in the process of acquiring a water right. It makes perfect sense for the Nevada legislation to protect the Nevada individuals for whom the United States acted. It makes no sense to suppose with the majority that initiation of appropriation means one thing for purposes of priority and a very different thing for purposes of protection from forfeiture under § 533.085.
I concur with the court in its ruling on abandonment. I believe that its ruling on forfeiture misinterprets Alpine III, Nevada law, and what is at least implicit in Nevada v. United States, supra.